This case having been tried in October, 1904, should have been docketed here at last term.  The defendant's excuse that the "case on appeal" was not settled by the judge till after it was too late to docket at last term in time for the call of the district to which it belongs, is of no force. It was the duty of the appellant to docket the "record proper" in apt time, and upon the call of the district have asked for a writ of certiorari to perfect the transcript.  Pittman v. Kimberly, 92 N.C. 562; Porter v. R.R., 106 N.C. 478, and numerous other cases cited in Parker v. R. R.,121 N.C. p. 504, where it is said, repeating Burrell v. Hughes, 120 N.C. 278
there are some matters settled, and this is one of them." Norwood v.Pratt, 124 N.C. 747, and cases cited; Worth v. Wilmington, 131 N.C. 533.
The motion of the Attorney-General to dismiss the appeal must (556) be allowed. Rule 16 of this court; S. v. Deyton, 119 N.C. 880;  Hinton v. Pritchard 108 N.C. 412.
Appeal dismissed.
Cited: Laney v. Mackey, 144 N.C. 631; Walsh v. Burleson, 154 N.C. 175. *Page 435